Citation Nr: 0212429	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-02 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
feet, shoulders, hips, and hands.

2.  Entitlement to service connection for spondylosis of the 
cervical spine claimed as arthritis of the neck.

3.  Entitlement to service connection for residuals of an ear 
infection.

4.  Entitlement to service connection for jungle rot of both 
feet.

5.  Entitlement to service connection for loss of strength 
and feeling of the right hand.

6.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

7.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

(The issues of entitlement to service connection for 
hypertension as secondary to service-connected PTSD; a 
compensable evaluation for gunshot wound of the left leg, 
shrapnel wound of the left groin, and left temporal area; 
degenerative disc disease of L5-S1, bilateral inguinal 
herniorrhaphy, and a compensable evaluation for pterygium of 
the left eye due to eye injury, and increased evaluation for 
bilateral hearing loss will be addressed in a future 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from December 1956 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In June 1999, in pertinent part, the RO granted 
entitlement to service connection for PTSD with assignment of 
10 percent evaluation effective November 19, 1997.  

In November 2000 the RO granted entitlement to an increased 
evaluation of 50 percent for PTSD effective November 19, 
1997.

In June 2002 the veteran provided oral testimony before the 
undersigned Member of the Board sitting at Montgomery, 
Alabama, a transcript of which has been associated with the 
claims file.

The Board is undertaking additional development on the claims 
of entitlement to service connection for hypertension as 
secondary to service-connected PTSD; a compensable evaluation 
for gunshot wound of the left leg, shrapnel wound of the left 
groin, and left temporal area; increased evaluation for 
degenerative disc disease of L5-S1, for bilateral inguinal 
herniorrhaphy, an increased evaluation for bilateral hearing 
loss rated as 10 percent disabling, and a compensable 
evaluation for pterygium of the left eye due to eye injury, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing the issues.


FINDINGS OF FACT

1.  Arthritis of the feet, shoulders, hips, and hands was not 
shown in active service or for many years thereafter; nor was 
arthritis shown to be manifested to a compensable degree 
during the first post service year.

2.  The competent, probative medical evidence of record 
establishes no link to service of any post service 
spondylosis of the cervical spine, claimed as arthritis of 
the neck, nor was arthritis of the neck shown to be 
manifested to a compensable degree during the first post 
service year.




3.  A chronic ear infection disability was not shown in 
active service, and the competent, probative medical evidence 
of record establishes no link to service of any post service 
ear infection.

4.  Jungle rot was not shown in active service or for many 
years thereafter.

5.  Right hand loss of strength and feeling were not shown in 
active service or for many years thereafter.

6.  PTSD was manifested by not more than occupational and 
social impairment, with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships from 
November 19, 1997 to July 12, 2000. 

7.  PTSD has been manifested by symptomatology compatible 
with occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships effective from July 13, 2000.



CONCLUSIONS OF LAW

1.  Arthritis of the feet, shoulders, hips, and hands was not 
incurred in or aggravated by active service; nor may it be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309  (2001).

2.  Spondylosis of the cervical spine was not incurred in or 
aggravated by active service; nor may arthritis of the neck 
be presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 
C.F.R. §§ 3.303, 3.307, 3.309.

3.  An ear infection disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303  (2001).

4.  Jungle rot of both feet was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. §§ 3.303.

5.  Right hand loss of strength and feeling was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.303.

6.  The schedular criteria for an initial evaluation in 
excess of 50 percent for PTSD from November 19, 1997 to July 
12, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2001).

7.  The schedular criteria for an increased evaluation of 70 
percent for PTSD on and after July 13, 2000 have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records shows that 
a report of medical examination dated in May 1953, and 
completed prior to his enlistment, demonstrated that upon 
clinical evaluation, his upper extremities, ears, spine, 
heart and vascular systems were all normal.  There was an 
indication that his feet were abnormal in that there was two 
degree pes planus.

A report of medical history, dated in December 1956 and 
completed by the veteran at induction, shows that he 
indicated he had never had ear trouble, painful or trick 
shoulder, foot trouble, arthritis or rheumatism, or nervous 
trouble of any sort.  The veteran indicated that he had high 
or low blood pressure.

A report of medical examination dated in December 1958, and 
completed in conjunction with re-enlistment, demonstrated 
that upon clinical evaluation, his upper extremities, ears, 
spine, feet, heart and vascular systems were all normal. 

The accompanying report of medical history, also dated in 
December 1958 and completed by the veteran, shows that he 
indicated he had never had ear trouble, painful or trick 
shoulder, foot trouble, arthritis or rheumatism, or nervous 
trouble of any sort. 

A report of medical examination dated in December 1958, and 
completed in conjunction with re-enlistment, demonstrated 
that upon clinical evaluation, the upper extremities, ears, 
spine, feet, heart and vascular systems were all normal.  

A report of medical history, dated in August 1963 and 
completed by the veteran, shows that he indicated he had 
never had ear trouble, painful or trick shoulder, foot 
trouble, arthritis or rheumatism, or nervous trouble of any 
sort.

A report of medical examination dated in October 1964, and 
completed in conjunction with re-enlistment, demonstrated 
that upon clinical evaluation, his upper extremities, ears, 
spine, and feet were normal.

A report of medical history, dated in October 1964 and 
completed by the veteran, shows that he indicated he had 
never had ear trouble, painful or trick shoulder, foot 
trouble, arthritis or rheumatism, or nervous trouble of any 
sort.

A report of medical examination dated in February 1976, 
demonstrated blood pressure was measured to be 120/80.  The 
accompanying report of medical history also dated in February 
1976, shows that the veteran indicated he had never had ear 
trouble, painful or trick shoulder, foot trouble, arthritis 
or rheumatism, high or low blood pressure, or nervous trouble 
of any sort.

A report of medical examination dated in April 1978, and 
completed in conjunction with the veteran's retirement, 
demonstrated that upon clinical evaluation, his upper 
extremities, ears, feet, heart and vascular systems were all 
normal.  X-rays of the lumbosacral spine were ordered to rule 
out spondylolisthesis. 

The accompanying report of medical history also dated in 
April 1978, shows that the veteran indicated he had never had 
ear trouble, painful or trick shoulder, foot trouble, 
arthritis or rheumatism, or nervous trouble of any sort.

Subsequent to separation from service, a VA examination 
report dated in July 1978 shows that the veteran, in 
pertinent part, reported hearing loss; neck pain and 
restriction of some movement; bone damage in the right ankle; 
and bone damage in the right hand.  Examination of the head, 
face and neck was normal.  Examination of the tympanic 
membrane was normal with no discharge.  The diagnosis, in 
pertinent part, was no hearing loss noted on physical; and 
osteopoikilosis and degenerative disc disease of L5 disk.  


Private outpatient treatment records dated in May 1996 
revealed degenerative changes of cervical spine with probable 
stenosis of the canal at C3-4 and C4-5, worse at C3-4 with 
foraminal narrowing at these levels as well as probable cord 
compression at C3-4.

The veteran filed a claim for compensation benefits pursuant 
to the disabilities at issue on 19, November 1997.

A VA examination report dated in May 1998 shows that X-rays 
of the feet, shoulders, and hips revealed no evidence of 
arthritis.  The veteran also reported hurting his neck and 
right hand in a parachute jump in 1968.  He reported some 
loss of strength and some fine movement in the right hand.  
Examination of the neck revealed spondylosis of the cervical 
spine.  There was moderate loss of function due to pain in 
the neck.  The veteran reported that his right ear would get 
infected chronically, and that he would require antibiotic 
drops.  Examination of the ear revealed no gross infection, 
but there was a lot of fairly yellowish liquid wax and 
evidence of active drops.  The veteran also had a fungal 
infection of both feet for which he was said to be using over 
the counter powder.  

The diagnosis, in pertinent part, included chronic tinea 
pedis with calcaneal spurs of both feet; chronic otitis 
externa; degenerative disc disease of the cervical spine with 
right radiculopathy; osteoarthritis of the shoulders, not 
found; and osteoarthritis of the hips, not found.

VA outpatient treatment records dated in June 1998, show MRI 
results which revealed multi-level cervical spondylosis, with 
endplate osteophyte and uncinate spurs, as well as annular 
bulges at C2-3, C4-5, C5-6, C6-7, and C7-T1. 

A VA examination report dated in December 1998 shows that the 
veteran reported having nightmares about his traumatic 
Vietnam experiences following his first tour in Vietnam with 
continued problems.  His symptoms continued and he managed to 
overcome them by being involved in activities on his job and 
recreational activities.  

He denied any previous hospitalizations for a nervous 
condition and was currently receiving no outpatient follow-up 
treatment for his nervous condition.

He reported symptoms which included nightmares and flashbacks 
about Vietnam, which he tended to control by being active and 
working, and being involved in recreational activities.  
Other symptoms included isolation, guilt and anger, intrusive 
thoughts, nervousness and depression.  He would avoid war 
movies or situations, thoughts or feeling that would arouse 
recollection of his traumatic Vietnam experiences.  The 
veteran was alert and articulate, but he was tense at times.  
He was cooperative, without suicidal ideations or homicidal 
ideations.  The orientation and memory were preserved, and 
insight and judgment were intact.  He was said to be 
competent to handle his funds and his personal affairs.  He 
was advised to seek outpatient treatment as needed for his 
nervous condition.  The diagnosis, in pertinent part, was 
PTSD, delayed type, mild to moderate.  A Global Assessment of 
Functioning (GAF) code of 61 was assigned.

VA motor nerve conduction studies undertaken in August 1999, 
revealed that the veteran had carpal tunnel syndrome.  
Electrically, the left was worse than the right and 
symptomatically, the right was worse than the left.

VA outpatient treatment records dated in September 1999, show 
that MRI scan revealed multi-level spondylosis with some 
possible foraminal encroachment.  He had a negative 
Spurling's, and reflexes were symmetric. There were no long 
track signs, he had a normal gait, and assessment was CT and 
cervical spondylosis.

A VA PTSD examination report dated in October 1999, shows 
that mental status evaluation revealed no unusual behaviors.  
The veteran was oriented to person, place, time and 
situation.  Attention and concentration skills were intact as 
he could subtract serial 7's from 100 and do simple 
computational problems.  His abstraction abilities were not 
impaired and he could interpret proverbs.  There was no 
impairment exhibited in memory functions as he was able to 
recall a series of digits, immediate items and events both 
recent and remote.  

The examiner estimated his intelligence to be in the high 
average to superior range of intellectual functioning based 
upon self-reported history and current performance.

The veteran's thought processes were not reflective of loose 
associations, perseverations, neologisms, tangential 
thinking, circumstantial thinking, confusion, or echolalia.  
His speech was within normal limits, and was relevant and 
coherent.  Thought content was negative for hallucinations, 
delusions were not present.  The veteran did not demonstrate 
ideas of reference.  Affect appeared appropriate and was not 
labile.  Mood was within normal limits.  He appeared mildly 
anxious and fidgety.  He did not report any vegetative signs 
of depression.  

He reported symptoms associated with PTSD which included 
sleep that was significantly disrupted by nightmares of 
traumatic experiences in his life.  As a result of this 
disruption, he reported getting approximately five hours of 
sleep per night.  He reported that his daily thoughts were 
often interrupted by thoughts of his unpleasant experiences, 
and that he would avoid things that were likely to remind him 
of the traumatic events in his life.  He denied current and 
past suicidal ideation. He was currently in treatment and 
demonstrated good insight regarding his problems.

The examiner concluded that the veteran's presentation and 
history were consistent with a diagnosis of PTSD.  His MMPI 
profile, while not the prototypical PTSD profile, was 
certainly supportive of a psychiatric diagnosis and was 
sometimes seen in combat veterans with PTSD.  He was wounded 
in combat and thought he would be killed.  He reexperienced 
combat trauma in the form of dreams and intrusive thoughts.  

He showed avoidance symptoms including efforts to avoid 
thoughts and feelings associated with the trauma; activities 
and people that arouse recollections of the trauma and 
feelings of detachment from others.  He showed hyperarousal 
symptoms in the form of difficulty staying asleep; 
irritability; and exaggerated startle.  

His GAF score was 55, reflecting moderate symptoms of PTSD 
and moderate difficulty in social and occupational 
functioning (e.g. few friends; association mainly with family 
members; delegating work to his employees while he secludes 
himself in his office; entering and leaving by a private 
entrance.)  The examiner expected that the symptoms might 
worsen when the veteran gives up his business, and when his 
physical deterioration inhibits his hobby of lawn and garden 
work, and he thus no longer would have a ready means of 
distracting himself from recollections of combat trauma and 
guilt.  The diagnosis was PTSD, with a GAF of 55.

A report of a VA examination of the hand, thumb and fingers 
dated in July 2000, shows that the veteran reported pain in 
his right hand.  Right carpal tunnel syndrome release was 
done in 1999 with surgery.  

The diagnosis was osteopoikilosis of the right wrist; 
periarticular osteopenia of the right wrist; and subungual 
spurs.  The examiner commented that osteopoikilosis was an 
autosomal dominant bone disorder which was hereditary. 

A VA joints examination report dated in July 2000, shows that 
the diagnosis was post-traumatic osteoarthritis of the left 
shoulder; osteopoikilosis and periarticular osteopenia of the 
right foot; nondisplaced fracture line at the lateral 
malleolus; and minimal degenerative joint disease of the 
right ankle.

A VA PTSD examination report, also dated in July 2000, shows 
that the veteran reported being a very angry person, 
especially at the system, since they promised health care.  
He had depression and would argue with people.  The 
nightmares, flashbacks and bad dreams were getting worse and 
were more frequent.  He would  wake up from nightmares, and 
have cold sweats.  His wife, reportedly, would not touch him 
when he would sleep because he would jump up abruptly.  He 
was irritable, nervous and restless.  He felt paranoid about 
the military and VA.  Many times, he felt his thoughts were 
racing.

The veteran was anxious, restless, and nervous.  There was 
marked agitation and hyperactivity in his motor behavior.  
There was an angry tone when he would speak and he strongly 
felt very angry about the system.  His affect was 
constricted, mood was anxious, and speech was loud.  There 
was tangentiality and circumstantiality in his thought 
processes.  He denied any suicidal or homicidal ideations at 
the present time.  He appeared to be in good contact.  There 
were paranoid delusional ideas such as about the people in 
the military and VA.  He denied any auditory hallucinations.  
He was oriented time three.  Remote and recent memory, and 
insight and judgment were fair.

The diagnosis was very severe PTSD.  He continued to be very 
depressed, irritable and very anxious, he continued to be 
argumentative, aggressive, and violent.  His nightmares, 
flashbacks and bad dreams were more frequent and becoming 
worse.  He was not able to sleep and he did not socialize 
with others.  He would wake up in cold sweats and his wife 
could not touch him while he was asleep.  

The GAF was 50 as he had serious social and occupational 
functioning difficulties.  He would  argue with people and he 
would not socialize with others, he was still depressed, and 
would not sleep at night.

VA outpatient treatment records dated from November 2000 to 
December 2000, show that the veteran was treated for symptoms 
associated with carpal tunnel syndrome.

VA neurological outpatient treatment records dated from March 
2001 to April 2001, show that the veteran was given an 
assessment of cervical polyradiculopathy with lumbosacral 
polyradiculopathy and cervical stenosis with myelopathy.  

Private outpatient treatment records dated from July 2001 to 
October 2001, show that the veteran was treated for symptoms 
associated with a cervical spine disorder.  The impressions 
included cervical spondylitic myelopathy, and multi-level 
cervical disc herniated nucleus pulposus with right upper 
extremity radiculopathy.  The veteran underwent a posterior 
open door laminoplasty from C2-C7.

The veteran testified at a personal hearing before the 
undersigned Board Member sitting at Montgomery, Alabama, in 
June 2002.  He asserted that he had turned his ankle when 
stepping in a hole in 1966 while in Vietnam, and that since 
developed arthritis of the foot.  He also asserted that in 
1976 or 1977, when making a parachute jump into the 
Everglades in Florida, he hurt his hip and shoulder.  
Similarly, he attributed his current cervical spine 
disability to the rigors of being in Special Forces and in 
jungle school.  He also indicated that he had chronic ear 
infections as a result of swimming and scuba training off the 
coast of North Carolina.  

With regard to PTSD, the veteran testified that he continued 
to experience flashbacks, nightmares, startle response when 
sleeping, anger, and that he is antisocial.  He indicated 
that he tries to cope with his symptoms by working and 
keeping busy.  He noted that his participation in his 
accounting business had diminished over the years, and that 
all he currently did was a little bit of quality control and 
payroll.  He stated that he was not receiving treatment for 
his symptoms, but rather treating himself.


Criteria

Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).

Although not shown in service, service connection may still 
be granted for arthritis when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).


Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or where a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.  

The CAVC has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

When the minimum schedular evaluation requires residuals and 
the schedular does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14. (2001).  

CAVC has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The veteran's service-connected psychiatric disability is 
currently rated as 50 percent disabling pursuant to 
Diagnostic Code 9411 which provides the rating criteria for 
PTSD.  

Under the rating criteria of Diagnostic Code 9411, a 100 
percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; gross inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2001).  


It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2002).

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claims he indicated treatment at the VA Medical 
Center, Tuskegee, Alabama; VA Medical Center, Birmingham, 
Alabama; VA Medical Center, Montgomery, Alabama; Health 
Images of Columbus, Georgia; Clinical Psychologists, PC; The 
Orthopedics Clinic, PC; and the University of Alabama 
Hospital, Birmingham, Alabama.  The veteran had also 
indicated treatment by JMA, MD; TL, Ph.D.; FKJ, MD; RWH, MD; 
MPJ, MD; SL, MD; SMT, MD; and LSE, MD.

The treatment records have been obtained from the respective 
facilities and have been associated with the veteran's claims 
folder.  The veteran has also been offered comprehensive and 
contemporaneous VA examinations.  

The RO has obtained and associated with the claims file the 
medical treatment and examination reports identified by the 
veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issues on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).

A specific VCAA notice was also sent to the veteran in April 
2002.  This notice advised him to submit additional evidence 
in support of his claim.  It advised him that he could submit 
it himself or sufficiently identify such evidence.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 
19, 2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002)

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claims through issuance 
of rating decisions, statement and supplemental statements of 
the case, and associated correspondence.  In this regard, the 
veteran has been given the opportunity to direct the 
attention of the RO to evidence which he believes is 
supportive of his claims, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.




Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  

He testified at a personal hearing at a travel Board hearing 
over which the undersigned Board Member presided in June 
2002.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service Connection

Arthritis of Feet, Shoulders, 
Hips and Hands; Ear Infection; and Jungle Rot

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's service medical records are silent as to a 
history of arthritis of the feet, shoulders, hips and hands; 
ear infection; or jungle rot prior to his entrance into 
service.  He is therefore presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1111 (West 1991).  
By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson v. West, 12 Vet. App. 254 
(1999).

In this case, the veteran's service medical records, to 
include his separation examination, are silent as to a 
disability associated with arthritis of the feet, shoulders, 
hips and hands; a chronic ear infection; or jungle rot during 
his period of active service.

Subsequent to service, there is no evidence of arthritis of 
the feet, shoulders, hips and hands having become manifested 
to a compensable degree within one year following separation 
from service.  Accordingly, entitlement to service connection 
for arthritis of the feet, shoulders, hips and hands on a 
presumptive basis is not warranted.

Similarly, there is no evidence of treatment for current 
arthritis of the feet, shoulders, hips and hands; ear 
infection; or jungle rot.  No health care provider has 
indicated or even suggested that the veteran has current 
arthritis of the feet, shoulders, hips and hands; ear 
infection; or jungle rot that is related to his period of 
active service.

There is no evidence of record that the veteran had arthritis 
of the feet, shoulders, hips and hands; ear infection; or 
jungle rot during his period of active service, nor is there 
evidence that the veteran has a current arthritis of the 
feet, shoulders, hips and hands; ear infection; or jungle rot 
that is related to his period of active service.  Any 
statements of such by the veteran are contradicted by the 
evidence of record.

Moreover, the veteran's assertions as to his having a current 
arthritis of the feet, shoulders, hips and hands; ear 
infection; or jungle rot that was manifested as a result of 
his period of active service, even if presented as testimony, 
cannot be deemed as competent medical evidence.  

As a layperson, he is not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As the Board noted earlier in Hickson, supra, the CAVC has 
held that in order to prevail on the issue of service 
connection, there must be in-service incurrence, a current 
disability and a nexus from the current disability to 
service.

As there is no record of such an in-service manifestation 
which had not been resolved prior to separation, no evidence 
of current arthritis of the feet, shoulders, hips and hands; 
ear infection; or jungle rot established by a competent 
authority, there can be no nexus.  As noted in the previous 
paragraph, the veteran is not competent to provide such a 
medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran current arthritis of the feet, shoulders, hips and 
hands; ear infection; or jungle rot that is related to his 
period of active service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for arthritis of the feet, 
shoulders, hips and hands; ear infection; or jungle rot.  See 
Gilbert, 1 Vet. App. at 53.


Spondylosis of the Cervical Spine
and Right Hand Loss of Strength and Feeling

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom, 6 Vet. App. at 266; see also Lichtenfels, 1 
Vet. App. at 486.

The veteran's service medical records are silent as to a 
history of spondylosis of the cervical spine and right hand 
loss of strength and feeling prior to his entrance into 
service.  He is therefore presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1111 (West 1991).  

By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson, 12 Vet. App. at 254.

In this case, the veteran's service medical records, to 
include his separation examination, are silent as to a 
disability associated with spondylosis of the cervical spine 
and right hand loss of strength and feeling during his period 
of active service.

Subsequent to service, although there is evidence of current 
spondylosis of the cervical spine and right hand loss of 
strength and feeling, no health care provider has indicated 
or even suggested that the veteran's current spondylosis of 
the cervical spine and right hand loss of strength and 
feeling are the result of or otherwise related to his period 
of active service.  Any statements of such by the veteran are 
contradicted by the evidence of record.

Moreover, the veteran's assertions as to his having a current 
spondylosis of the cervical spine and right hand loss of 
strength and feeling that was manifested as a result of his 
period of active service, even if presented as testimony, 
cannot be deemed as competent medical evidence.  

As a layperson, he is not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. 
App. at 495.

As the Board noted earlier in Hickson, supra, the CAVC has 
held that in order to prevail on the issue of service 
connection, there must be in-service incurrence, a current 
disability and a nexus from the current disability to 
service.

As there is no record of such an in-service manifestation of 
spondylosis of the cervical spine and right hand loss of 
strength and feeling and no nexus by a competent authority, 
the can claim cannot prevail.  As noted in the previous 
paragraph, the veteran is not competent to provide such a 
medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's current spondylosis of the cervical spine and right 
hand loss of strength and feeling are related to his period 
of active service.  Colvin, 1 Vet. App. at 175.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for spondylosis of the 
cervical spine and right hand loss of strength and feeling.  
See Gilbert, 1 Vet. App. at 53.


Increased Evaluation

PTSD

The veteran has asserted that the 50 percent evaluation which 
has been assigned for his PTSD does not accurately reflect 
the degree of disability that he currently experiences.  
There is support for his arguments in the evidentiary record.

The veteran's statements describing his symptoms are 
considered to be competent evidence, and such must be viewed 
in conjunction with the objective medical evidence.  

In this regard, having considered the medical evidence of 
record, the Board finds that a question has been presented as 
which of two evaluations would more properly reflect the 
current level of severity of PTSD.  
The veteran has demonstrated symptoms as stated above, which 
are characteristic of a disability manifested by a 
considerably impaired ability to establish or maintain 
effective or favorable relationships with people.  Similarly, 
his symptoms have resulted in reliability, flexibility and 
efficiency levels which are so reduced as to result in 
considerable industrial impairment.  The veteran's GAF codes 
of 61, 55, and 50 established during VA examination in 
December 1998, October 1999, and July 2000, respectively, on 
the surface would seem to reflect no more than moderate 
symptoms.  

However, the evidentiary record clearly shows that when he 
was examined by VA most recently in July 2000, the VA 
examiner opined that the symptomatology was compatible with 
very severe impairment, reflective of the next higher 
evaluation of 70 percent.  In this regard, the Board applies 
this opinion to the overall evidentiary record and finds that 
any doubt existing in this case should be resolved in the 
veteran's favor with assignment of the next higher evaluation 
of 70 percent, effective the date of the VA examination, July 
13, 2000.  Otherwise, PTSD prior to this date is productive 
of impairment consistent with the 50 percent granted by the 
RO.  See Fenderson, supra.

The evidence has also failed to demonstrate that the veteran 
exhibited total occupational and social impairment, due 
solely to his PTSD symptoms of gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation or own name, thereby precluding assignment of a 
100 percent evaluation.  


Extraschedular Evaluations

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b0(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
has provided the criteria for extraschedular evaluation, but 
did not grant the veteran increased compensation benefits on 
this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b0(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b0(1).

The Board finds that the current schedular criteria to 
include the granted increase in the evaluation for PTSD 
adequately compensate the veteran for the severity of his 
disability.  There is no evidence of marked interference with 
employment or frequent hospitalization for PTSD.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.



ORDER

Entitlement to service connection for arthritis of the feet, 
shoulders, hips, and hands is denied.

Entitlement to service connection for spondylosis of the 
cervical spine claimed as arthritis of the neck is denied.

Entitlement to service connection for residuals of an ear 
infection is denied.

Entitlement to service connection for jungle rot of both feet 
is denied.

Entitlement to service connection for loss of strength and 
feeling of the right hand is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD 
from November 19, 1997 to July 12, 2000 for service-connected 
PTSD, is denied.

Entitlement to an increased evaluation of 70 percent for PTSD 
effective from July 13, 2000, is granted, subject to the 
governing criteria applicable to the payment of monetary 
awards.


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

